Citation Nr: 1600429	
Decision Date: 01/06/16    Archive Date: 01/21/16

DOCKET NO.  98-03 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include major depressive disorder and posttraumatic stress disorder (PTSD), including as due to undiagnosed illness.      

2.  Entitlement to service connection for sinusitis with residual allergies.   

3.  Entitlement to service connection for gastroesophageal reflux disease (GERD), to include as due to undiagnosed illness. 

4.  Entitlement to service connection for migraine headaches, to include as due to undiagnosed illness.

5.  Entitlement to service connection for disability manifested by joint pain (i.e. arthralgias), to include as due to undiagnosed illness.


    

REPRESENTATION

Appellant represented by:	Virginia Girard-Brady, Attorney


ATTORNEY FOR THE BOARD

Dan Brook, Counsel

INTRODUCTION

The Veteran served on active duty from August 1981 to April 1987.  He had service with the Michigan Army National Guard (ARNG) from April 1987 to April 1997, with a period of active duty from September 1990 to May 1991 (to include service in Southeast Asia during the Persian Gulf War from October 1990 to April 1991). 

In a May 1995 rating decision, the RO denied service connection for a neuropsychiatric disorder.  Although notified of the denial later in May 1995, the Veteran did not appeal the denial. 

This appeal to the Board of Veterans' Appeals (Board) arises from a June 1997 rating decision in which the RO declined to reopen the claim for service connection for a neuropsychiatric condition on the basis that new and material evidence had not been received.  The Veteran perfected a substantive appeal of this decision in February 1998; in that document, he requested a Board hearing at the RO (Travel Board hearing).  By letter of January 1999, the RO notified the Veteran of a Travel Board hearing that had been scheduled; however, the Veteran failed to report for the hearing. 

In October 1999 and in March 2000, the Board remanded the matter on appeal to the RO for further development; in those remands, the Board characterized the claim on appeal as a petition to reopen, and then as an original claim for service connection, respectively.  

In March 2004, the Board again remanded the appeal to the RO for further development; at that time, the Board clarified that de novo consideration of the current claim - specifically related to the Veteran's later period of service during the Persian Gulf War, and later received service treatment records -was appropriate.  See 38 C.F.R. § 3.156(c).  

In a December 2005 decision, the Board denied entitlement to service connection for an acquired psychiatric disorder, to include as due to undiagnosed illness or other qualifying chronic disability, pursuant to 38 U.S.C.A. § 1117.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  In a January 2008 Order, the Court granted a Joint Motion for Remand filed by the parties, vacating the Board's December 2005 decision. 

In July 2008 and October 2013, the Board remanded this claim to the RO for additional development.  
 
This appeal also arises from a February 2013 RO rating decision, which denied service connection for migraine headaches, sinusitis with residual allergies, gastroesophageal reflux disease (GERD) and arthralgias.   

The Board notes that claims for service connection for sinusitis, rhinitis, GERD and headaches have all been subject to previously unappealed denials, most recently via an October 1998 rating decision.  However, at the time of this decision, the claims file did not include any records pertaining to the Veteran's second period of active service, from September 1990 to May 1991 and the RO only considered the Veteran to have been on active duty from August 1981 to April 1987.  Subsequent to the October 1998 decision, additional service records, including the Veteran's DD-214 establishing his second period of service, have been added to the claims file and VA is now considering his claims in relation to both of his periods of active duty.  Accordingly, de novo review of the previously denied claims is appropriate.  See 38 C.F.R. § 3.156(c).  

The Board also notes that the evidence of record indicates that the Veteran has been unemployed for some time.  However, there is no indication from the record that he would not be able to obtain or retain substantial gainful employment simply due to his existing service connected right shoulder disability and newly service-connected sinusitis and rhinitis.  Nor has any such allegation been made.  Accordingly, a claim for a TDIU rating has not been raised by the record.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In any event, there is no increased rating claim before the Board at this time. 

The issues of entitlement to service connection for an acquired psychiatric disorder, to include major depressive disorder and posttraumatic stress disorder (PTSD), entitlement to service connection for migraine headaches and entitlement to service connection for arthralgias are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

The Board apologies for the many delays in the full adjudication of this case.  This is the first time this case has been before the undersigned. 


FINDINGS OF FACT

1.  The Veteran's sinusitis and rhinitis are reasonably shown to have first become manifest during service.  

2.  The Veteran's GERD did not become manifest during service and is not shown to be related to service. 


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for sinusitis and rhinitis are met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303 (2014).

2.  The criteria for entitlement to service connection for GERD are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Analysis

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. §3.303.    

Service connection nonetheless may be granted for any disease diagnosed after discharge, when the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing entitlement to direct service connection generally requires:  (1) competent and credible evidence confirming the Veteran has the claimed disability or, at the very least, showing he has at some point since the filing of his claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or an injury; and (3) competent and credible evidence of a relationship or correlation between the disease or injury in service and the currently claimed disability - which is the so-called "nexus" requirement. Shedden v.  Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Additionally, various legal provisions apply specifically to compensation claims from Persian Gulf War veterans. Except as provided in 38 C.F.R. § 3.317(c), VA shall pay compensation to a Persian Gulf veteran who exhibits objective indications of chronic disability resulting from an illness or combination of illnesses manifested by one or more signs or symptoms such as those listed in 38 C.F.R. § 3.317(b), provided that such disability: (i) became manifest either during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016; and (ii) by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 C.F.R. § 3.317(a)(1)(i), (ii).

The standard of proof to be applied in decisions on claims for Veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See also 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

A.  Sinusitis and rhinitis

The Veteran's service treatment records show that at his February 1981 enlistment examination, his nose, sinuses, mouth and throat were all found to be normal and he was not noted to have any pre-existing sinusitis and rhinitis.  Also, he wasn't otherwise noted to have pre-existing sinusitis or rhinitis prior to entry into service.  Additionally, while there is some indication that he may have experienced some sinus and allergy problems prior to service, the evidence does not clearly and unmistakably establish that any pre-existing sinusitis and rhinitis were not aggravated by service.  Thus, the presumption of soundness has not been rebutted and for purposes of determining service connection, the Veteran must be considered not to have had any pre-existing sinusitis or rhinitis upon entry into service.  38 C.F.R. § 3.304.  

The subsequent service treatment records show that the Veteran did receive intermittent, ongoing treatment and evaluation for sinusitis.  In particular, at a January 1987 periodic non-flying examination, it was noted that he had experienced recurrent sinus headaches; had received treatment for sinusitis, including in August 1985, had been diagnosed with a right maxillary sinus cyst; had been treated with various medications; and that the problem had not been resolved.  Also, in May 1985, he was diagnosed with allergic rhinorrhea; in January 1986, he was diagnosed with rule out vasomotor rhinitis; and in February 1987, he was noted to have allergies during hay season.  Additionally, a VA operative report shows that in December 1987 the Veteran underwent a septoplasty and removal of turbina.  It was noted that he had chronic allergic rhinitis and nasal obstruction.  Further, on his April 1991 report of medical history upon demobilization from the Persian Gulf, the Veteran reported a history of sinusitis and hay fever.   Moreover, the post-service medical records show documentation of treatment and evaluation of allergic rhinitis and sinusitis as early as 1994.  Also, the evidence reasonably shows that the Veteran has continued to suffer from these maladies, with a July 2010 VA examiner specifically diagnosing him with allergic rhinitis and noting his associated sinusitis.  The VA examiner did also opine that the Veteran's allergic rhinitis was not caused by or a result of his Gulf War service as it pre-existed service.  Nonetheless, given that the presumption of soundness has not been rebutted, the evidence indicates that the Veteran's current rhinitis and sinusitis first became manifest during service and continued up until the present.  Accordingly, service connection for both sinusitis and rhinitis is warranted.  38 C.F.R. § 3.303.  

B.  Gastroesophageal reflux disease (GERD)

The service treatment records do not show any findings or complaints of GERD or heartburn.  The Veteran was treated for a bout of viral gastroenteritis in October 1986.  At the subsequent January 1987 periodic physical examination, the abdomen and viscera were found to be normal and no current gastrointestinal problems were noted.  It was noted that the Veteran had been treated for the gastroenteritis in October 1986 and that there had been no complications nor sequelae (i.e. "NCNS).  Similarly, at his April 1991 demobilization examination, the abdomen and viscera were found to be normal and no gastrointestinal problems were noted.  Additionally, on his April 1991 report of medical history, the Veteran indicated that he did not have any history of frequent indigestion or stomach, liver or intestinal trouble and did not currently have any frequent indigestion or stomach, liver or intestinal trouble.    

Post-service medical records show that at a March 1995 VA medical visit, it was noted that for the past 2 months, the Veteran had been experiencing frequent episodes of coughing, heartburn, phlegm and frequent throat clearing.  It was noted that Tagamet had been prescribed, which had helped; however, he was still experiencing some symptoms.  Physical examination was unremarkable; the Veteran's Tagamet prescription was continued; and he was also prescribed Reglan.  At a subsequent March 1997 VA medical visit, the Veteran reported reflux, cough and hoarse voice for the past 10 years.  The diagnostic assessment was atypical GERD, well controlled.  At the July 2010 VA examination, the examiner noted that the Veteran's GERD began in 1992.  The Veteran reported that following this, he was tried on a number of drugs before being prescribed omeprazole, which had improved his symptoms.  After examination and review of the claims file, the examiner diagnosed the Veteran with GERD.  The examiner then opined that the GERD was not caused by or a result of the Veteran's Gulf War service.  The examiner reasoned that the GERD was noted in 1992 but there was no documentation to support that the Veteran had developed the condition in service.

The Board notes that there is no medical opinion of record contrary to that of the July 2010 VA examiner (i.e. an opinion tending to indicate that the Veteran's GERD did become manifest during service or is otherwise related to service).  Also, the Veteran has not affirmatively alleged that he experienced GERD any time prior to 1992; the service treatment records do not show any indication of GERD during service; and the post-service treatment records do not appear to show any symptoms of GERD prior to early 1995.  Thus, the Board finds that the examiner relied on an accurate history when rendering his opinion that the GERD was not caused by or a result of his Gulf War service.  

Additionally, as explained below, because there is no indication or specific allegation of GERD or GERD symptoms (e.g. heartburn) during the Veteran's first period of service and no evidence to indicate that the Veteran's GERD may be related to service, an medical opinion pertaining to the likelihood that the Veteran's GERD is related to his first period of active duty was not necessary.  

Moreover, the Board finds that the VA examiner's opinion concerning the etiology of the GERD is supported by an adequate rationale.  Once again, after taking a medical history from the Veteran, examining him and reviewing the claims file, the examiner concluded that the GERD was not caused by or a result of the Veteran's Gulf War service, reasoning that GERD was not noted prior to 1992 and that the Veteran did have a history of substance abuse that could have contributed to the disease.  In light of the service treatment records not showing any findings of GERD or symptoms attributable to GERD, with the Veteran affirmatively reporting in April 1991 that he had not had stomach problems or frequent indigestion; and the Veteran not affirmatively reporting to the July 2010 VA examiner that he had had GERD symptoms during service, the Board finds the VA examiner basing his opinion on GERD not being noted prior to 1992 was appropriate (i.e. because symptoms of GERD and/or a diagnosis of GERD were not present until after service, in 1992, the GERD was not caused by or a result of service).  

The Board also notes that the evidence does show that the Veteran had had a history of substance abuse prior to developing GERD so that the examiner considering that use as a possible cause was also reasonable.  Additionally, to the extent that substance abuse during service contributed to GERD, this would not form the basis of an award of service connection.  See 38 U.S.C.A. §§ 105; 38 C.F.R. §§ 3.1(n), 3.301(c).     

Further, the examiner indicated that because the Veteran's underlying symptoms of GERD are attributable to the GERD diagnosis, they do not represent manifestation of an undiagnosed illness.  Given that the Veteran has specifically couched his service connection claim as one for GERD and has not instead alleged a constellation of gastrointestinal symptoms for which no specific diagnosis has been rendered, the examiner concluding that the Veteran does indeed have GERD, rather than symptomatology for which he was unable to render a diagnosis, constituted appropriate consideration of whether the GERD is a manifestation of a Gulf War related undiagnosed illness.   See 38 C.F.R. § 3.317(a)(1)(i), (ii).  

Finally, although the Veteran also asserts that his GERD is related to service, as a layperson, without any demonstrated, specific expertise concerning the etiology of this disease, this allegation (which is not based on continuity of symptomatology) may not be afforded more than minimal probative value.   See e.g. Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

II.  Due Process

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; Dingess v. Nicholson, 19 Vet. App. 473 (2006)  Given the favorable disposition of the claims for service connection for sinusitis and rhinitis, all notification and development action needed to fairly adjudicate these claims has been accomplished.

In regard to the claim for service connection for GERD, VA provided adequate notice in a letter sent to the Veteran in February 2010.

VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 . 

The Board finds that all necessary development has been accomplished in relation to the claim for service connection for GERD, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The available service treatment records, post-service medical records and Social Security Administration (SSA) records have been associated with the claims file.  The AOJ also made a number of attempts to obtain additional service treatment records pertaining to the Veteran's 2nd period of active duty.  Unfortunately, after all appropriate attempts, the records were determined to be unavailable.  Once this was determined, the AOJ appropriately informed the Veteran and issued a memorandum for the claims file.  
 
VA has provided an examination in relation to the Veteran's claim for service connection for GERD and as alluded to above, the Board finds that it is adequate.  38 C.F.R. § 3.159(c)(4).  VA did not have a duty to specifically seek a medical opinion addressing the likelihood that the Veteran's GERD is related to his first period of service as no potentially GERD related event, injury or disease was established in service (the Board does not consider the specifically diagnosed acute viral gastroenteritis as such an event or disease) and even if one were established, the evidence does not meet even the low threshold of tending to indicate that the current GERD may be related to the Veteran's first period of service.  Id., McLendon v. Nicholson, 20 Vet. App. 79 (2006).   

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist. 

ORDER

Service connection for sinusitis is granted.  

Service connection for allergic rhinitis is granted.  

Service connection for gastroesophageal reflux disease (GERD), to include as due to undiagnosed illness is denied.


REMAND

Regarding the claim for service connection for migraine headaches, the Veteran's service treatment records pertaining to his first period of service show that he did suffer from headaches, which were deemed to be sinus headaches.  He was also specifically evaluated by VA for chronic frontal headaches soon after separation in September 1987.  

Additionally, while he indicated on his April 1991 report of medical history at demobilization that he had not experienced frequent or severe headache and while his April 1991 separation examination did not show any findings of headaches, as the rest of the service treatment records from his second period of active service are not available, it is unclear whether or not he experienced lesser headache problems during this period of service.  

Additionally, there is medical evidence of treatment for headaches fairly soon after this second period.  In this regard, during an April 1993 VA psychiatric visit, the Veteran reported experiencing sinus headaches.  Also, at a March 1995 VA examination, the Veteran more specifically reported that he frequently had a frontal headache with pain localized to an area around his nose and that he had this headache about 90 percent of the time.  At that time, he denied having nausea, vomiting or vision changes in association with the headaches.  At a subsequent April 1997 VA medical visit, he reported a similar presentation and noted that he had experienced the headaches for the past 5 to 6 years and that the pain had grown worse over the past year.  

More recently, the Veteran's headaches have been characterized as migraine headaches.  However, at the July 2010 VA examination, he did report that the headaches were frontal in nature, though not well localized.   Notably, the July 2010 VA examiner opined that these current migraine headaches were not a result of the Veteran's Gulf War service because they were not diagnosed until 1994 and thus, the timeline did not support a correlation with the Gulf War.  As the examiner did not provide any opinion concerning whether the headaches might be related to the sinus headaches experienced during the first period of service and soon thereafter; as the Veteran did provide a history in April 1997 that indicated that he might have been experiencing headaches during his Gulf War service; and because the Veteran is now service-connected for sinusitis and rhinitis and it appears his current headaches could potentially be related to these conditions, on remand a new VA examination to address the likely etiology of the headaches is required.  

Regarding the claim for service connection for disability manifested by arthralgias, including as due to undiagnosed illness, in his initial April 2004 claim, the Veteran simply indicated that he was requesting service connection for "joint pains."  In a subsequent October 2009 memorandum, the RO noted that this claim had not yet been addressed.  Then, the RO arranged for the July 2010 VA examiner to address this claim.  The examiner ultimately concluded that the Veteran had "a diagnosis of joint pains . . . prior to Gulf War."  It is not entirely clear to which joints the examiner was referring.  

In this regard, the Veteran is already service-connected for history of recurrent dislocation of the right shoulder.  Therefore, if the examiner was simply referring to the right shoulder, this might make sense, as the Veteran's right shoulder injury occurred during his earlier period of service.  In any case, as the examiner's opinion is unclear, the Veteran should be afforded another VA examination to assess the likely etiology of any current disability manifested by joint pain.  The Board notes that the post-service medical records show that the Veteran has experienced pathology in multiple joints and in many cases, this pathology has been attributed to a specific orthopedic diagnosis.  In this regard, at a March 2003 VA medical visit, a primary care physician's assistant informed the Veteran that arthralgias were a common compliant of Gulf War veterans but that in his particular case, his right elbow epicondylitis was probably related to overuse of his forearm muscles.  However, an October 2005 VA progress note does show a new diagnosis of fibromyalgia, a disease that could potentially be attributed to Gulf War service.  
Prior to arranging for the examination, the AOJ should ask the Veteran to identify which specific painful joints he believes are related to his Gulf War service and which, if any, specific painful joints he believes are related to his first period of service.  

Regarding the claim for psychiatric disability, in March 2015, the Veteran was provided with a VA psychiatric examination.  The examiner was asked to provide an opinion whether it was at least as likely as not that any currently diagnosed psychiatric disorder had its onset during either of the Veteran's periods of service or is otherwise related to such service.  

In response, the examiner indicated that there was no evidence that any of the Veteran's currently diagnosed mental disorders first manifested during service or were related to service as there was no evidence for either a temporal or causal relationship.  

The examiner's opinion is conclusory in nature as he didn't discuss any of the evidence he had reviewed and/or information he had gleaned from the Veteran to arrive at his conclusion.  Accordingly, a new VA examination is required to assess the likely etiology of any current acquired psychiatric disability.  

Prior to arranging for the examinations, the AOJ should obtain VA medical records pertaining to treatment and evaluation for headaches, painful joints, fibromyalgia and psychiatric disability dated since August 2013.      

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA medical records pertaining to treatment and evaluation for headaches, painful joints, fibromyalgia and psychiatric disability dated since August 2013. 

2.  Ask the Veteran to Veteran to identify which specific painful joints he believes are related to his 2nd period of service, including his Persian Gul War service, and which, if any, painful joints he believes are related to his first period of military service.  

3. Arrange for a VA examination by an appropriate medical professional to determine the likely etiology of the Veteran's current headache disability.  Any indicated tests should be performed.  

The Veteran's claims file must be reviewed by the examiner in conjunction with the examination.  In particular, the examiner should review the service treatment records from the Veteran's first period of service, including the January 1987 periodic examination; April 1991 Persian Gulf demobilization examination report; the Veteran's April 1991 report of medical history; the post-service medical records, including the treatment records pertaining to headaches from soon after the second period of service (including but not limited to an April 1993 VA psychiatric visit where the Veteran reported experiencing sinus headaches, a March 1995 VA examination report indicating that the Veteran reported that he frequently had a frontal headache; a report of an April 1997 VA medical visit, where he reported a similar presentation and noted that he had experienced the headaches for the past 5 to 6 years) and more recent post-service treatment records showing treatment and evaluation for migraine headaches; the July 2010 VA headache examination report: and any other information deemed pertinent. 

The examiner should assume that the Veteran did not have a current headache disability prior to entry into service.  The examiner should then provide a medical opinion in answer to the following questions:

A) Is it at least as likely as not (i.e. a 50% chance or greater) that any current headache disability is related to the Veteran's first period of service, from April 1981 to August 1987.

B) Is it at least as likely as not (i.e. a 50% chance or greater) that any current headache disability is related to the Veteran's 2nd period of service, from September 1990 to May 1991.  

C) Is it at least as likely as not ((i.e. a 50% chance or greater) that any current headache disability has been caused by the Veteran's service connected sinusitis and/or rhinitis?

D) Is it at least as likely as not (i.e. a 50% chance or greater) that any current headache disability has been aggravated by the Veteran's service connected sinusitis and/or rhinitis?

E) Can the Veteran's headaches be attributed to a known diagnosis?

F) If the examiner determines that the Veteran's headaches cannot be attributed to a known diagnosis, is at least as likely as not (i.e. a 50% chance or greater) that the headaches constitute an undiagnosed illness that is associated with the Veteran's Gulf War service?

The examiner should provide a rationale for each opinion provided.  

4.  Arrange for a VA examination by an appropriate medical professional to determine the likely etiology of any current disability manifested by joint pain.  If possible, the AOJ's examination request should include the specific painful joints, which the Veteran believes are related to his periods of military service.  The claims file should be reviewed by the examiner in conjunction with the examination.  This review should include the service treatment records, the post-service VA treatment records, including orthopedic treatment for disability of various joints (e.g. disc disease, epicondylitis, impingement syndrome, tendonitis, osteoarthritis, carpal tunnel syndrome etc.) and any evaluation and treatment of fibromyalgia (e.g, the October 2005 VA progress note); the July 2010 VA examination report; and any other information deemed pertinent.  The examiner should then provide a medical opinion in answer to the following questions:

A) Are the joint pains described by the Veteran attributable to known diagnosable disabilities?

B) If so, for each diagnosed disability(other than disability of the right shoulder, which is already service-connected), provide a medical opinion as to whether such disability is at least as likely as not (i.e. a 50% chance or better) related to either period of the Veteran's military service.

C) Does the Veteran meet the diagnostic criteria for fibromyalgia?

D) If so, is the fibromyalgia at least as likely as not (i.e. a 50% chance or better) related to either period of the Veteran's military service, including service in the Persian Gulf?

E) If any symptoms of joint pain cannot be attributed to a known diagnosis, it is at least as likely as not (i.e. a 50% chance or better) that the symptoms of joint pain constitute an undiagnosed illness that is associated with the Veteran's Gulf War service?
     
The examiner should provide a rationale for each opinion provided.  

5.  Arrange for a VA examination by an appropriate medical professional to determine the likely etiology of the Veteran's current acquired psychiatric disability.  Any indicated tests should be performed.  

The Veteran's claims file must be reviewed by the examiner in conjunction with the examination.  This review should include the service treatment records from the Veteran's first period of service, including the January 1987 periodic examination;  the April 1991 Persian Gulf demobilization examination report; the Veteran's April 1991 report of medical history; the post-service medical records, including the treatment records pertaining to psychiatric disability from soon after the second period of service (including 1993 VA mental health treatment records), the more recent VA mental health treatment records; the March 2015 VA examination report; and any other information deemed pertinent.    

The examiner should then provide an opinion in answer to the following questions: 

A) Is it at least as likely as not (i.e. a 50% chance or greater) that any current psychiatric disability is related to the Veteran's first period of service (i.e. August 1981 to April 1987)?

B) Is it at least as likely as not (i.e. a 50% chance or greater) that any current psychiatric disability is related to the Veteran's second period of service (i.e. September 1990 to May 1991).  

The examiner should explain the reasoning behind each of the opinions provided.  The examiner is encouraged to reference material from the service treatment records and the post-service mental health treatment records, if necessary to explain his or her reasoning.  

6.  This is a complex case.  Review the examination reports to ensure that they are in complete compliance with the remand instructions.  If not, take appropriate corrective action.

7.  Readjudicate the claims.  If any remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant until he is notified. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


